DETAILED ACTION
In response to communications filed 04/06/2022.
Claims 1, 3, 4, 10, 12, 15-18, 20, 21, 24, 27, 29, 33-37 and 39 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 10, 12, 15-18, 20, 21, 24, 27, 29, 33-37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over by Purkayastha et al. (US 2017/0230104 A1) in view of Mahalingam et al. (US 2021/0029658 A1) hereinafter “Purkayastha” and “Mahalingam” respectively.

Regarding Claim 1, Purkayastha teaches An electronic equipment (Purkayastha: paragraphs 0133, 0151 & Fig. 8, network access controller (NAC) in the ground network (GN)), comprising processing circuitry configured to:
receive, from a user equipment (Purkayastha: paragraph 0149-0151 & Fig. 8, user terminal (UT); see also paragraphs 0080-0082 & Figs. 1 and 4), a random access request message (Purkayastha: paragraphs 0133, 0151 & Fig. 8, request message sent from UT to network access controller (NAC) in the ground network (GN)) of desiring to access a satellite equipment (Purkayastha: paragraph 0152 & 0155, indication of satellite to serve the UT); and
in response to the random access request message (Purkayastha: paragraph 151 & Fig. 8, said request message), send, to the user equipment (Purkayastha: paragraphs 0151-0155 & Fig. 8, send response message to the UT; see also Figs. 15-17, radio connection reconfiguration message sent to the UT ), control information related to an uplink data transmission between the user equipment and the satellite equipment to be accessed (Purkayastha: paragraph 0155, sending to a UT an indication of at least one satellite for an idle mode operation of the UT),
wherein the control information comprises a physical layer parameter related to the uplink data transmission (Purkayastha: paragraph 0345, radio parameters including PHY configuration, dedicated PHY parameter and/or common parameters related to power control, resource configuration etc.),
wherein the physical layer parameter comprises each of:
	information about an uplink transmission power for the user equipment to use when transmitting to the satellite equipment to be accessed (Purkayastha: paragraph 0345, parameters related to the power control of data and control channels);
	information about uplink resources for the user equipment to use when transmitting to the satellite equipment to be accessed (Purkayastha: paragraph 0345, parameters including resource configuration); and
a time advance between the user equipment and the satellite equipment to be accessed (Purkayastha: paragraph 0139, information includes start times for a set of satellites, where each particular start time indicates when the UT may handoff to the corresponding satellite).
Purkayastha fails to explicitly teach the physical layer parameter further comprises information about a Modulation and Coding Scheme (MCS) for the user equipment to use when transmitting to the satellite equipment to be accessed.  However, Mahalingam from an analogous art similarly teaches a user equipment (WTRU) receiving a random access response message from a  base station for uplink transmissions with a satellite in a non-terrestrial network communication (Mahalingam: paragraphs 0003 & 0041-0042 & Fig. 4) and further teaches the base station may further provide a modulation coding scheme to apply for the uplink transmission (Mahalingam: paragraphs 0190-0191).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the physical layer parameter to include MCS information as taught by Mahalingam so as to improve overall quality and/or data rate of the uplink transmission.

Regarding Claim 3, Purkayastha-Mahalingam teaches the respective claim(s) as presented above and further teaches use, as the time advance between the user equipment and the satellite equipment to be accessed, a time advance between the electronic equipment and the satellite equipment to be accessed (Purkayastha: paragraph 0139, information includes start times for a set of satellites, where each particular start time indicates when the UT may handoff to the corresponding satellite).

Regarding Claim 4, Purkayastha-Mahalingam teaches the respective claim(s) as presented above and further teaches receive, from the satellite equipment to be accessed, the time advance between the electronic equipment and the satellite equipment to be accessed (Purkayastha: paragraph 0139, information includes start times for a set of satellites, where each particular start time indicates when the UT may handoff to the corresponding satellite).

Regarding Claim 10, Purkayastha-Mahalingam teaches the respective claim(s) as presented above and further teaches receive, from the user equipment, information related to a communication demand (Purkayastha: paragraph 0234, determine satellite based on measured channel conditions);
select the satellite equipment that the user equipment is to access according to the information related to the communication demand (Purkayastha: paragraph 0234, generate new satellite based on measurement report); and
send information on the satellite equipment that the user equipment is to access, to the user equipment (Purkayastha: paragraph 0234, determine when to transition to the next cell/beam and/or satellite and where to transition (e.g., which cell/beam, which frequency, which satellite).

Regarding Claim 12, Purkayastha-Mahalingam teaches the respective claim(s) as presented above and further teaches send, to the user equipment, switching instruction information representing switching a satellite equipment currently accessed by the user equipment to the satellite equipment that the user equipment is to is to access (Purkayastha: paragraph 0155, handoff to a new or next satellite in list).

Regarding Claim 15, Purkayastha-Mahalingam teaches the respective claim(s) as presented above and further teaches receive, from the user equipment, channel quality information between the user equipment and each of a plurality of satellite equipments (Purkayastha: paragraph 0232, requesting a channel quality indicator from the UT), including the satellite equipment currently accessed by the user equipment and the satellite equipment that the user equipment is to access (Purkayastha: paragraph 0271, CQI request); and
determine, according to the channel quality information between the user equipment and each of the plurality of satellite equipments, the satellite equipment that the user equipment is to access  (Purkayastha: paragraph 0232, UT may use the ephemeris information to synchronize with the second satellite).

Regarding Claim 16, Purkayastha-Mahalingam teaches the respective claim(s) as presented above and further teaches receive buffer status report information from the user equipment and send the buffer status report information to the satellite equipment currently accessed by the user equipment (Purkayastha: paragraph 0345, buffer status reporting (BSR)); and
receive uplink resource information for the user equipment from the satellite equipment currently accessed by the user equipment and send the uplink resource information to the user equipment (Purkayastha: paragraph 0232 & Fig. 11, UT  and the target NAC may then exchange connection signaling).

Regarding Claim 17, Purkayastha-Mahalingam teaches the respective claim(s) as presented above and further teaches merge buffer status report information of a plurality of user equipments currently accessing the same satellite equipment and send the merged information to the satellite equipment currently accessed (Purkayastha: paragraph 0229 & Fig. 11, synchronizing the queues  (e.g., packet traffic queues) between the NACs).

Regarding Claim 18, Purkayastha-Mahalingam teaches the respective claim(s) as presented above and further teaches receive, from the satellite equipment currently accessed by the user equipment, merged uplink resource information for a plurality of user equipments (Purkayastha: paragraph 0232 & Fig. 11, UT and the target NAC may then exchange connection signaling); and
determine, according to the merged uplink resource information, uplink resource information for each of the plurality of user equipments (Purkayastha: paragraph 0232 & connection signal between UT and target NAC).

Regarding Claim 20, Purkayastha-Mahalingam teaches the respective claim(s) as presented above and further teaches send the uplink resource information by time resources different from those used by the satellite equipment currently accessed or by frequency resources different from those used by the satellite equipment currently accessed (Purkayastha: paragraph 0155, carrier frequency at which the next satellite cell (e.g., the cell of the next satellite that will be serving the UT) will be transmitting may also be sent to the UT).

Regarding Claim 21, Purkayastha-Mahalingam teaches the respective claim(s) as presented above and further teaches use information about an uplink transmission power for uplink transmission between the electronic equipment and the satellite equipment currently accessed by the user equipment, as the uplink transmission power information for the user equipment to use when transmitting to the satellite equipment to be accessed (Purkayastha: paragraph 0345, reference signal power and power control); and
send updates to the information about the uplink transmission power for the user equipment to use when transmitting to the satellite equipment to be accessed to the user equipment before each uplink transmission of the user equipment (Purkayastha: paragraph 0345, p-Max (used to limit UTs' RL transmission power in the cell).

Regarding Claim 24, Purkayastha-Mahalingam teaches the respective claim(s) as presented above and further teaches receive, from the satellite equipment currently accessed by the user equipment, information about uplink transmission power for the electronic equipment while transmitting to the satellite equipment currently accessed by the user equipment (Purkayastha: paragraph 0345, reference signal power and control); or
calculate, according to a position of the satellite equipment currently accessed or current time information, the information about uplink transmission power used by the electronic equipment while transmitting to the satellite equipment currently accessed by the user equipment (Purkayastha: paragraph 0345, p-Max (used to limit UTs' RL transmission power in the cell)).

Regarding Claim 27, Purkayastha-Mahalingam teaches the respective claim(s) as presented above and further teaches send the information about the uplink transmission power by time resources different from those used by the satellite equipment currently accessed by the user equipment or by frequency resources different from those used by the satellite equipment currently accessed by the user equipment (Purkayastha: paragraph 0155, carrier frequency at which the next satellite cell (e.g., the cell of the next satellite that will be serving the UT) will be transmitting may also be sent to the UT).

Regarding Claim 29, Purkayastha teaches A user equipment (Purkayastha: paragraph 0149-0151 & Fig. 8, user terminal (UT); see also paragraphs 0080-0082 & Figs. 1 and 4), comprising processing circuitry configured to:
send, to a network side equipment (Purkayastha: paragraphs 0133, 0151 & Fig. 8, network access controller (NAC) in the ground network (GN)), a random access request message (Purkayastha: paragraphs 0133, 0151 & Fig. 8, request message sent from UT to network access controller (NAC) in the ground network (GN)) of desiring to access a satellite equipment (Purkayastha: paragraph 0152 & 0155, indication of satellite to serve the UT); and
in response to the random access request message (Purkayastha: paragraph 151 & Fig. 8, said request message), receive, from the network side equipment (Purkayastha: paragraphs 0151-0155 & Fig. 8, send response message to the UT; see also Figs. 15-17, radio connection reconfiguration message sent to the UT ), control information related to an uplink data transmission between the user equipment and the satellite equipment to be accessed (Purkayastha: paragraph 0155, sending to a UT an indication of at least one satellite for an idle mode operation of the UT),
wherein the control information comprises a physical layer parameter related to the uplink data transmission (Purkayastha: paragraph 0345, radio parameters including PHY configuration, dedicated PHY parameter and/or common parameters related to power control, resource configuration etc.),
wherein the physical layer parameter comprises each of:
	information about an uplink transmission power for the user equipment to use when transmitting to the satellite equipment to be accessed (Purkayastha: paragraph 0345, parameters related to the power control of data and control channels);
	information about uplink resources for the user equipment to use when transmitting to the satellite equipment to be accessed (Purkayastha: paragraph 0345, parameters including resource configuration); and
information about a time advance between the user equipment and a satellite equipment that the user equipment is to access (Purkayastha: paragraph 0139, information includes start times for a set of satellites, where each particular start time indicates when the UT may handoff to the corresponding satellite).
Purkayastha fails to explicitly teach the physical layer parameter further comprises information about a Modulation and Coding Scheme (MCS) for the user equipment to use when transmitting to the satellite equipment to be accessed.  However, Mahalingam from an analogous art similarly teaches a user equipment (WTRU) receiving a random access response message from a  base station for uplink transmissions with a satellite in a non-terrestrial network communication (Mahalingam: paragraphs 0003 & 0041-0042 & Fig. 4) and further teaches the base station may further provide a modulation coding scheme to apply for the uplink transmission (Mahalingam: paragraphs 0190-0191).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the physical layer parameter to include MCS information as taught by Mahalingam so as to improve overall quality and/or data rate of the uplink transmission.

Regarding Claim 33, Purkayastha-Mahalingam teaches the respective claim(s) as presented above and further teaches send, to the network side equipment, information related to a communication demand (Purkayastha: paragraph 0234, determine satellite based on measured channel conditions); and
receive, from the satellite equipment that the user equipment is to access or the network side equipment, information on the satellite equipment that the user equipment is to access (Purkayastha: paragraph 0234, determine when to transition to the next cell/beam and/or satellite and where to transition (e.g., which cell/beam, which frequency, which satellite).

Regarding Claim 34, Purkayastha-Mahalingam teaches the respective claim(s) as presented above and further teaches receive, from a satellite equipment currently accessed by the user equipment or the network side equipment, switching instruction information representing switching the satellite equipment currently accessed to the satellite equipment that the user equipment is to access (Purkayastha: paragraph 0155, handoff to a new or next satellite in list).

Regarding Claim 35, Purkayastha-Mahalingam teaches the respective claim(s) as presented above and further teaches send channel quality information between the user equipment and each of a plurality of satellite equipments to the network side equipment, for the satellite equipment currently accessed or the network side equipment (Purkayastha: paragraph 0232, requesting a channel quality indicator from the UT), including the satellite equipment currently accessed and the satellite equipment that the user equipment is to access (Purkayastha: paragraph 0271, CQI request), to determine the satellite equipment that the user equipment is to access according to the channel quality information between the user equipment and each of the plurality of satellite equipments (Purkayastha: paragraph 0232, UT  may use the ephemeris information to synchronize with the second satellite).

Regarding Claim 36, Purkayastha-Mahalingam teaches the respective claim(s) as presented above and further teaches send buffer status report information to the network side equipment (Purkayastha: paragraph 0345, buffer status reporting (BSR)); and
receive uplink resource information for the user equipment from the satellite equipment currently accessed by the user equipment or the network side equipment (Purkayastha: paragraph 0232 & Fig. 11, UT and the target NAC may then exchange connection signaling).

Regarding Claim 37, Purkayastha-Mahalingam teaches the respective claim(s) as presented above and further teaches receive updates to the information about the uplink transmission power from the network side equipment before each uplink transmission of the user equipment (Purkayastha: paragraph 0345, reference signal power and power control).

Regarding Claim 39, Purkayastha teaches A wireless communication method performed by an electronic equipment (Purkayastha: paragraphs 0133, 0151 & Fig. 8, network access controller (NAC) in the ground network (GN)), comprising:
receiving, from a user equipment (Purkayastha: paragraph 0149-0151 & Fig. 8, user terminal (UT); see also paragraphs 0080-0082 & Figs. 1 and 4), a random access request message (Purkayastha: paragraphs 0133, 0151 & Fig. 8, request message sent from UT to network access controller (NAC) in the ground network (GN)) of desiring to access a satellite equipment (Purkayastha: paragraph 0152 & 0155, indication of satellite to serve the UT); and
in response to the random access request message (Purkayastha: paragraph 151 & Fig. 8, said request message), sending, to the user equipment (Purkayastha: paragraphs 0151-0155 & Fig. 8, send response message to the UT; see also Figs. 15-17, radio connection reconfiguration message sent to the UT ), control information related to an uplink data transmission between the user equipment and the satellite equipment to be accessed (Purkayastha: paragraph 0155, sending to a UT an indication of at least one satellite for an idle mode operation of the UT),
wherein the control information comprises a physical layer parameter related to the uplink data transmission (Purkayastha: paragraph 0345, radio parameters including PHY configuration, dedicated PHY parameter and/or common parameters related to power control, resource configuration etc.),
wherein the physical layer parameter comprises each of:
	information about an uplink transmission power for the user equipment to use when transmitting to the satellite equipment to be accessed (Purkayastha: paragraph 0345, parameters related to the power control of data and control channels);
	information about uplink resources for the user equipment to use when transmitting to the satellite equipment to be accessed (Purkayastha: paragraph 0345, parameters including resource configuration); and
information about a time advance between the user equipment and the satellite equipment to be accessed (Purkayastha: paragraph 0139, information includes start time for a set of satellites, where each particular start time indicates when the UT may handoff to the corresponding satellite).
Purkayastha fails to explicitly teach the physical layer parameter further comprises information about a Modulation and Coding Scheme (MCS) for the user equipment to use when transmitting to the satellite equipment to be accessed.  However, Mahalingam from an analogous art similarly teaches a user equipment (WTRU) receiving a random access response message from a  base station for uplink transmissions with a satellite in a non-terrestrial network communication (Mahalingam: paragraphs 0003 & 0041-0042 & Fig. 4) and further teaches the base station may further provide a modulation coding scheme to apply for the uplink transmission (Mahalingam: paragraphs 0190-0191).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the physical layer parameter to include MCS information as taught by Mahalingam so as to improve overall quality and/or data rate of the uplink transmission.

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAJEEB ANSARI/            Examiner, Art Unit 2468                                                                                                                                                                                            
/KHALED M KASSIM/Primary Examiner, Art Unit 2468